In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1870
MICHELLE JESKE,
                                                  Plaintiff-Appellant,
                                 v.

ANDREW M. SAUL, Commissioner of Social Security,
                                       Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 1:18-cv-00371 — William C. Griesbach, Judge.
                     ____________________

    ARGUED DECEMBER 10, 2019 — DECIDED APRIL 2, 2020
                ____________________

   Before KANNE, SYKES, and BARRETT, Circuit Judges.
    KANNE, Circuit Judge. On Halloween 2012, Michelle Jeske
was working at a cemetery as a pallbearer and burial needs
salesperson. She was carrying a heavy casket when she stum-
bled, injuring her back. About four years later, she applied for
disability insurance benefits and supplemental security in-
come based on disability; she claimed that back and spine
problems, anxiety, depression, and suicidal tendencies made
her unable to work.
2                                                   No. 19-1870

    The Commissioner of Social Security denied Jeske’s re-
quests, and, after a hearing, an administrative law judge
(“ALJ”) found Jeske not disabled under the Social Security
Act, see 42 U.S.C. §§ 423(d), 1382c(3). Seeking judicial review,
Jeske asked a federal district court to set aside the administra-
tive decision. The court upheld the decision instead, and Jeske
appealed. She argues that, for a handful of reasons, we should
vacate and remand with instructions to return the case to the
agency.
    Because the ALJ’s decision applies the proper standards,
is supported by substantial evidence, and is suﬃciently ex-
plained—and because Jeske waived one of her arguments—
we aﬃrm.
                         I. BACKGROUND
    At the hearing before the ALJ, Jeske confirmed that she
was 44 years old and lived with her husband and three of her
four sons, ages 11, 14, and 22. She also changed the date on
which she allegedly became disabled—changing it from the
date of her back injury (October 31, 2012) to more than a year
later (January 1, 2014), because substantial gainful activity in
2013 showed that Jeske was not disabled that year. See 20
C.F.R. § 404.1520(b).
    Jeske explained to the ALJ that she experiences constant
back pain because of the casket-carrying incident. She elabo-
rated that, after her injury, she received treatment through a
workers’ compensation program for a while. And during that
time, Jeske’s employer at the cemetery allowed her to work
from home many days. But once the workers’ compensation
doctor released her from treatment, Jeske’s boss no longer
No. 19-1870                                                   3

permitted her to work from home. About a month later, Jeske
believed she “couldn’t do it anymore” and quit.
    Since then, Jeske continued, she had worked part time as
a security guard—a position that allowed her to walk, sit,
stand, and lie down as she pleased, so long as she didn’t fall
asleep.
    Jeske alleged that she cannot sit or stand for more than
about 10 minutes at a time (or 20 minutes if driving) before
back pain impels her to change positions. She described the
pain as shooting “tweaks” that radiate through her back and
sides, sometimes with back spasms and numbness in her legs
and feet. She told the ALJ that “Workmen’s Comp refused to
do anything else and so now, even still to this day, it’s just
progressively getting worse and worse.” Because of the back
pain and psychological stress, she said, sleep comes to her in
two-hour increments. She tries to alleviate the pain by shifting
positions, walking around, and taking Ibuprofen, but even
simple tasks seem diﬃcult or impossible. She no longer par-
ticipates in her sons’ school activities, apart from picking
them up from practice, and her husband and children help
tremendously with the household chores, her personal hy-
giene, and shopping.
    Along with Jeske’s statements, the ALJ considered records
of diagnostic imaging of her back, treatment providers’ notes,
and consulting doctors’ evaluation reports, all following
Jeske’s injury in 2012.
   The diagnostic images came from magnetic resonance im-
aging (“MRI”) in 2012, a nuclear scan in 2013, and an x-ray in
2016. Doctors described the images as “negative,” and “unre-
markable,” and interpreted them as indicating no more than
4                                                  No. 19-1870

minimal or mild conditions, with no abnormal signals in the
spinal cord detected.
   The treatment notes came from Jeske’s initial hospital visit
the day of her injury, Jeske’s sessions with the workers’ com-
pensation doctor and physical therapist who treated her, and
an unrelated hospital visit in 2017.
    The first hospital record noted that Jeske had driven her-
self to the hospital, described the level of pain in her back as
a 6 out of 10, and denied experiencing any numbness or tin-
gling. The attending doctor identified the problem as acute
thoracolumbar strain and advised light duty for a week.
    Dr. Sturm, who saw Jeske through her workers’ compen-
sation treatment, observed Jeske’s condition improve over the
six months following her injury. He also anticipated further
improvement when he determined, in April 2013, that Jeske
could work up to eight hours each work day, with no other
restrictions. The physical therapist similarly observed that
Jeske was improving, could benefit from continued physical
therapy to progress further, was working full time, and rated
her pain level as a 2 or 3 out of 10 on her last visit in March
2013.
    After Jeske’s release from workers’ compensation, there is
no record of treatment for her back. But the record from
Jeske’s unrelated hospital visit in 2017 indicated no motor def-
icits in all four extremities, normal sensory function, and a
normal gait. And in 2016, doctors serving as consultants for
the Social Security Administration evaluated Jeske and her
medical records.
   The doctor who conducted a physical exam in 2016 ob-
served that Jeske appeared to struggle with some tasks, such
No. 19-1870                                                                 5

as tandem walking,1 bending forward, squatting, and extend-
ing her legs. During the evaluation, Jeske also reported some
loss of sensation and she demonstrated “give way” weakness
on motor-strength testing of her legs. At the same time, she
had a normal gait, symmetrical reflexes, and—apart from
bending forward only 45 degrees instead of 90—normal range
of motion in her spine.
    The doctor who conducted a psychological exam in 2016
reported that Jeske appeared unkempt and seemed to strug-
gle with depression and underlying trauma. Documenting a
colloquy about how Jeske spends her days, the doctor wrote
that, “[w]hen asked what she does on a typical day, she takes
care of the kids and will try to relax and take care of herself to
manage her pain. She does the cooking, cleaning, grocery
shopping, and handles the money.”
    After considering the evidence, the ALJ found that Jeske
could perform light work with specific limitations: she
needed to be able to alternate between sitting and standing at
will; she could not perform more than occasional stooping,
crouching, kneeling, crawling, and climbing of ramps and
stairs; she could not climb ladders, ropes, or scaﬀolding; and
she was limited to unskilled work and jobs involving no more
than occasional decision making, changes in the work setting,
and interaction with others. The ALJ determined that, alt-
hough Jeske could not perform her past work at the cemetery,
she could adjust to other work that exists in substantial num-
bers in the national economy. So, the ALJ concluded, Jeske


1 Tandem walking is walking in a straight line, placing the front foot so
that its heel touches the toes of the standing foot. See Murphy v. Colvin, 759
F.3d 811, 818 (7th Cir. 2014).
6                                                            No. 19-1870

was not disabled from January 1, 2014 through September 20,
2017.
  Jeske contends the ALJ’s assessment was improper in five
ways, each requiring remand.
                                II. ANALYSIS
   The ALJ’s conclusion that Jeske was not disabled closed
the door on both Jeske’s request for disability insurance and
her request for supplemental security income. That’s because
the substantive standards governing whether a person is dis-
abled are materially the same for both types of benefits. See 42
U.S.C. §§ 423(d), 1382c(3); 20 C.F.R. §§ 404.1520(a), 416.920(a);
Donahue v. Barnhart, 279 F.3d 441, 443 (7th Cir. 2002).
    We review the ALJ’s “not disabled” decision directly,
without deferring to the district court’s assessment.2 Roddy v.
Astrue, 705 F.3d 631, 636 (7th Cir. 2013). We will uphold the
ALJ’s decision if it uses the correct legal standards, id., is sup-
ported by substantial evidence, 42 U.S.C. § 405(g), and
“build[s] an accurate and logical bridge from the evidence to
[the ALJ’s] conclusion,” Dixon v. Massanari, 270 F.3d 1171,
1176 (7th Cir. 2001). Substantial evidence is relevant evidence
that a reasonable mind could accept as adequate to support a
conclusion. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008).
   We review the entire record, but we do not replace the
ALJ’s judgment with our own by reconsidering facts, re-
weighing or resolving conflicts in the evidence, or deciding
questions of credibility. Estok v. Apfel, 152 F.3d 636, 638 (7th


2The Appeals Council denied review of the ALJ’s decision, making it the
Commissioner’s final decision, 20 C.F.R. § 404.981, reviewable by a district
court, 42 U.S.C. §§ 405(g), 1383(c)(3).
No. 19-1870                                                                 7

Cir. 1998). Our review is limited also to the ALJ’s rationales;
we do not uphold an ALJ’s decision by giving it diﬀerent
ground to stand upon. See SEC v. Chenery Corp., 318 U.S. 80,
93–95 (1943).
    The ALJ here conducted the standard five-step evaluation
process prescribed by the Social Security Administration for
determining whether an individual is disabled. See 20 C.F.R.
§§ 404.1520(a), 416.920(a). At steps one and two, the ALJ
found that (1) Jeske had not been doing substantial gainful
activity since January 1, 2014, see id. § 404.1520(a)(4)(i), and (2)
Jeske had three severe, medically determinable physical or
mental impairments lasting at least twelve months: facet ar-
thropathy of the lumbar spine;3 depression; and post-trau-
matic stress disorder, see id. §§ 404.1520(a)(4)(ii), 404.1509.
    Jeske’s five claims of error begin at step three. She con-
tends that (1) the ALJ’s conclusion that Jeske was not pre-
sumptively disabled was both inadequately explained and in-
correct; (2) the ALJ misrepresented and improperly relied
upon Jeske’s activities of daily living when deciding that she
was not disabled; (3) the ALJ failed to discuss Dr. Sturm’s
opinion about Jeske’s work hours; (4) the ALJ omitted a func-
tion-by-function assessment of Jeske’s capacity to perform ex-
ertional tasks; and (5) the ALJ inadequately accounted for
Jeske’s limitations in concentration, persistence, and pace. We
will take each argument in turn.




3 In less-technical terms, arthritis in joints at the surfaces of bones in the
lumbar spine. See Facet, Dorland’s Illustrated Medical Dictionary 668 (32d ed.
2012) [hereinafter Dorland’s]; Arthropathy, id. at 158.
8                                                            No. 19-1870

    A. Step-Three Listing Determination
     At step three, the ALJ must determine whether the claim-
ant’s impairments are “severe enough” to be presumptively
disabling—that is, so severe that they prevent a person from
doing any gainful activity and make further inquiry into
whether the person can work unnecessary. 20 C.F.R.
§ 404.1525(a); see Sullivan v. Zebley, 493 U.S. 521, 532–33 (1990).
An impairment is presumptively disabling if it is listed in the
relevant regulations’ appendix, see 20 C.F.R. § 404.1525(a), or
if it is “medically equivalent” to a listing, id. § 404.1526(a). A
medically-equivalent impairment has characteristics “at least
of equal medical significance” to all the specified criteria in a
listing. Id. § 404.1526(b); cf. Zebley, 493 U.S. at 530. When eval-
uating whether an impairment is presumptively disabling un-
der a listing, the ALJ “must discuss the listing by name and
oﬀer more than a perfunctory analysis of the listing.” Barnett
v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004).
    The listing at issue here is 1.04. It identifies as presump-
tively disabling “[d]isorders of the spine …, resulting in com-
promise of a nerve root … or the spinal cord.”4 20 C.F.R. 404,
Subpt. P, App. 1, § 1.04.
    The listing captures spinal disorders that accompany
“[e]vidence of nerve root compression characterized by” spe-
cific symptoms: “neuro-anatomic distribution of pain, limita-
tion of motion of the spine, motor loss (atrophy with associ-
ated muscle weakness or muscle weakness) accompanied by
sensory or reflex loss and, if there is involvement of the lower



4 Nerve roots are the lowermost parts of the nerves exiting the spinal cord.

See Root, Dorland’s, supra note 3, at 1653.
No. 19-1870                                                                     9

back, positive straight-leg raising test (sitting and supine).” Id.
§ 1.04A.
   The listing also captures spinal arachnoiditis,5 and lumbar
spinal stenosis resulting in pseudoclaudication,6 so long as
the condition meets certain qualifications. See id. § 1.04B, C.
   Spinal arachnoiditis must be “confirmed by an operative
note or pathology report of tissue biopsy, or by appropriate
medically acceptable imaging, manifested by severe burning
or painful dysesthesia,7 resulting in the need for changes in
position or posture more than once every 2 hours.” Id. § 1.04B.
    Lumbar stenosis resulting in pseudoclaudication must be
“established by findings on appropriate medically acceptable
imaging, manifested by chronic nonradicular pain8 and weak-
ness, and resulting in inability to ambulate eﬀectively, as de-
fined in [another part of the appendix].” Id. § 1.04C.


5 Spinal arachnoiditis is inflammation of the membrane that covers the
spinal cord. See Arachnoiditis, Dorland’s, supra note 3, at 123; Arachnoid, id.
at 123; Arachnoidea Mater, id. at 123; see also 20 C.F.R. 404 Subpt. P, App. 1,
§ 1.00K.2.
6 Lumbar spinal stenosis resulting in pseudoclaudication is the narrowing

of the vertebral canal, nerve root canals, or space between vertebrae in the
lumbar spine, caused by encroachment of bone upon the space, and re-
sulting in limping or lameness accompanied by pain and abnormal sensa-
tions in the back, buttocks, and lower limbs. See Claudication, Dorland’s,
supra note 3, at 369; Pseudoclaudication, id. at 1541; Stenosis, Spinal S., id. at
1770; see also 20 C.F.R. 404 Subpt. P, App. 1, § 1.00K.3.
7 Dysesthesia is distortion of any sense, especially touch. Dysesthesia, Dor-
land’s, supra note 3, at 577.
8Nonradicular pain is pain not caused by disease of a sensory nerve root
or roots. See Pain, Radicular P., Root P., Dorland’s, supra note 3, at 1363.
10                                                       No. 19-1870

    Evaluating Jeske’s spinal impairment under Listing 1.04,
the ALJ determined that the impairment was not presump-
tively disabling. Jeske argues the ALJ’s corresponding discus-
sion was insuﬃcient and incorrect.
     The ALJ’s initial discussion was certainly brief:
     The undersigned evaluated the claimant’s spinal impair-
     ment under pertinent listing 1.04, but there is no evidence
     of nerve root compression characterized by neuro-anatomic
     distribution of pain, limitation of motion of the spine, motor
     loss accompanied by sensory or reflex loss and positive
     straight-leg raising test (sitting and supine); spinal arach-
     noiditis; or lumbar spinal stenosis resulting in pseudoclau-
     dication.

But the discussion picked up in the next part of the ALJ’s de-
cision. There, the ALJ addressed specific evidence of Jeske’s
symptoms and explained why he found Jeske’s statements
about her symptoms were not fully substantiated by the other
evidence, which showed her symptoms were less severe.
    For example, the ALJ reasoned that Jeske’s injury had not
prevented her from working full time, including 55-hour
weeks, after it happened. The ALJ added that doctors inter-
preting Jeske’s diagnostic images determined that the MRI in
2012 showed her facet arthropathy was “mild,” and the nu-
clear scan in 2013 and the x-ray in 2016 returned images of
Jeske’s spine that were “unremarkable.” Consistent with
these interpretations, the ALJ observed, treatment providers
determined that Jeske’s spinal condition was not a surgical
candidate and that Jeske consistently appeared functional
with a normal gait and intact deep tendon reflexes. Also,
Jeske’s straight-leg raising tests were sometimes negative.
No. 19-1870                                                     11

    Continuing on, the ALJ recognized that the agency con-
sultant who evaluated Jeske in 2016 observed a normal gait
(albeit with some pain); full extension, full side lateral flexion,
and full rotation range of motion; and symmetrical reflexes.
Similarly, the ALJ reasoned, the medical record from June
2017 documented Jeske as having a normal gait, normal sen-
sation, and normal motor functioning.
    Jeske protests that this discussion of the evidence appears
too late in the decision. Instead of appearing under the sub-
heading for step three, it appears between steps three and
four, with discussion of Jeske’s residual functional capacity
(“RFC”). Jeske acknowledges that we’ve found step-three dis-
cussion in a comparable place before. See, e.g., Curvin v. Col-
vin, 778 F.3d 645, 650–51 (7th Cir. 2015). But she insists that
this practice necessarily violates the command of SEC v.
Chenery Corp., that our judgment of the agency’s decision
must rest only on the grounds upon which the agency’s deci-
sion was based. 318 U.S. at 87–88. Jeske also reasons that the
ALJ’s more thorough discussion of the evidence contradicts
his earlier statement that “there is no evidence of nerve root
compression,” so the more thorough discussion couldn’t have
been part of the ALJ’s step-three determination. Finally, she
contends that the evidence compelled a finding that Jeske was
presumptively disabled under Listing 1.04A—the subpart ad-
dressing nerve root compression.
   Turning to Jeske’s first contention, we are not violating
Chenery’s command by looking at the ALJ’s more thorough
discussion of the evidence. Observing that an ALJ placed
some of its step-three rationale with its discussion of a claim-
ant’s RFC does not give the ALJ’s step-three determination
12                                                   No. 19-1870

new ground to stand upon. It simply identifies the ALJ’s step-
three rationale for review.
    The five-step evaluation process comprises sequential de-
terminations that can involve overlapping reasoning. See 20
C.F.R. § 404.1520(a)(4). This is certainly true of step three and
the RFC determination that takes place between steps three
and four: an impairment so severe that it is presumptively
disabling will generally, if not always, leave the claimant
without functional capacity to work—that’s why the impair-
ment triggers a presumption of disability in the first place. See
id. § 404.1520(d)–(e). Accordingly, when an ALJ explains how
the evidence reveals a claimant’s functional capacity, that dis-
cussion may doubly explain how the evidence shows the
claimant’s impairment is not presumptively disabling under
the pertinent listing. And, as we’ve already recognized, “[t]o
require the ALJ to repeat such a discussion throughout [the]
decision would be redundant.” Curvin, 778 F.3d at 650.
    Here, the evidence of Jeske’s back condition and symp-
toms dictated whether her back impairment met the criteria
of Listing 1.04. And the ALJ’s more thorough discussion—alt-
hough located with the discussion of Jeske’s RFC—explained
what the evidence revealed about Jeske’s condition and
symptoms. That more thorough discussion also elaborated
the ALJ’s initial statement. Jeske disagrees, contending that
the ALJ’s extended discussion conflicts with his earlier state-
ment that there was no evidence of nerve root compression.
But we do not see the two parts of the ALJ’s discussion as in-
congruous.
    The regulations make clear that a disorder under Listing
1.04 is evident only if all the listing’s criteria are met. See 20
C.F.R. 404, Subpt. P, App. 1, § 1.04A, B, C. We thus read the
No. 19-1870                                                     13

ALJ’s initial statement as saying that the evidence did not
show that Jeske met all the required criteria—not, as Jeske
suggests, that there was no evidence she met any of the crite-
ria.
    Indeed, the ALJ observed evidence that Jeske exhibited
some symptoms common to nerve root compression. For ex-
ample, the ALJ recognized two positive straight-leg raising
tests and signs that Jeske experienced reduced flexion and
sensation alongside pain. Recall that nerve root compression
is established by “neuro-anatomic distribution of pain, limi-
tation of motion of the spine, motor loss (atrophy with associ-
ated muscle weakness or muscle weakness) accompanied by
sensory or reflex loss and, if there is involvement of the lower
back, positive straight-leg raising test (sitting and supine).” Id.
§ 1.04A.
    The ALJ also recognized, however, that the evidence was
not entirely consistent, that Jeske was not fully credible, and—
ultimately—that the requirements for an impairment under
Listing 1.04 had not been met. So, the ALJ did not give con-
tradictory assessments of the evidence.
   Finally, we turn to Jeske’s argument that the evidence
compelled a step-three decision opposite the ALJ’s—because,
she says, the evidence showed she was presumptively disa-
bled under Listing 1.04A. Because Jeske does not contest the
ALJ’s decision that Jeske did not qualify for a presumption
under 1.04B (spinal arachnoiditis) or 1.04C (lumbar spinal ste-
nosis resulting in pseudoclaudication), our analysis will focus
on 1.04A (nerve root compression). In the end, we conclude
that substantial evidence supports the ALJ’s step-three deter-
mination.
14                                                            No. 19-1870

   To start, no medical records or other reports mentioned
nerve root compression, nor did any of them indicate that all
the indicia of nerve root compression were present.
    The diagnostic-imaging records, which the ALJ ad-
dressed, also support his determination that Jeske’s impair-
ment was not as severe as Jeske alleged. The MRI readings
indicated minimal-to-no significant spinal canal stenosis;
mild-to-no foraminal stenosis;9 mild facet arthropathy; main-
tained vertebral heights; and no abnormal signals in the spi-
nal cord. The nuclear scan returned “unremarkable” images
of Jeske’s lumbar spine, no abnormal uptake in the lumbar
spine, and “unremarkable” soft tissue uptake. And the x-ray
report in 2016—apparently part of the consultative exam—in-
dicated “satisfactory” vertebral height and alignment and
“adequately maintained” disc spaces, without mention of any
abnormalities. These records underpin the ALJ’s finding that
Jeske’s nerve roots and spinal cord were not compromised.
    Adding to that support, the treatment notes and evalua-
tion reports that the ALJ discussed consistently indicated that
Jeske’s gait was normal, even if accompanied by pain, and
that she ambulated easily.
    Next, as the ALJ noted, the evidence showed inconsistent
straight-leg raising tests—some positive and some negative.
And none of the records indicated whether the positive ones
were positive in both sitting and supine positions, as Listing
1.04A requires.




9Foraminal stenosis is abnormal narrowing of the natural opening in a
vertebra. See Foramen, Dorland’s, supra note 3, at 729; Stenosis, id. at 1769.
No. 19-1870                                                  15

    The evidence the ALJ examined was also mixed on
whether Jeske experienced limited motion of the spine and
motor-strength loss accompanied by loss of sensation or re-
flexes.
    Although the 2016 evaluation report documented less-
than-normal flexion in Jeske’s spine, it also documented nor-
mal extension, normal right and left lateral flexion, normal
right and left rotation in the lumbar spine, symmetrical re-
flexes, and ability to walk normally. The ALJ observed this
assortment of medical findings, as well as Dr. Sturm’s notes
reporting similar findings about Jeske’s normal gait and sta-
tion, and essentially normal range of motion.
    As for motor-strength loss accompanied by loss of sensa-
tion or reflexes, Jeske exhibited “give way” on motor-strength
testing of her legs in the 2016 evaluation, and Jeske said she
experienced numbness. But the ALJ also determined that
Jeske’s portrayal of her symptoms was not entirely credible,
and the ALJ was not required to find the “give way” demon-
stration was conclusive proof of weakness. Cf. Simila v. Astrue,
573 F.3d 503, 508, 518–19 (7th Cir. 2009) (explaining that “give
way” results—which indicate less-than-full effort on strength
testing—may not be reliable indications of muscle weakness
and may be a sign of exaggerated symptoms). The ALJ also
acknowledged Dr. Sturm’s determination that by mid-Janu-
ary 2013, Jeske could lift, carry, push, and pull up to 40
pounds. And, as the ALJ noted, the doctors who saw Jeske
consistently documented that her reflexes were intact, and the
hospital record from 2017 indicated no motor deficits in all
four extremities and normal sensory function.
    So, although the evidence showed Jeske suﬀered from lim-
iting back pain, abundant evidence supports the ALJ’s
16                                                  No. 19-1870

determination that her condition lacked all the requirements
of a presumptively disabling impairment under Listing
1.04A. We therefore reject Jeske’s first argument.
     B. Jeske’s Daily-Living Activities
   Next, Jeske argues that the ALJ both misrepresented and
improperly relied upon Jeske’s ability to perform activities of
daily life.
    Jeske points to two of the ALJ’s statements, in particular.
First, at step three, the ALJ wrote that Jeske “endorsed being
capable of caring for her kids, managing money, and finishing
what she starts (though she testified she does not finish what
she starts)” and that she “reported not needing any special
reminders to take care of her personal hygiene, caring for her
children …, cooking cleaning, managing money, shopping,
and driving.” Second, between steps three and four, the ALJ
reiterated that Jeske “reported rather good activities of daily
living,” as she “indicated not needing any special reminders
to take care of her personal hygiene, caring for her children
…, cooking, cleaning, managing money, shopping, and driv-
ing.”
   These are not mischaracterizations. Jeske gave varying ac-
counts of her daily-living activities. In a functional report she
submitted to the agency, she indicated that she takes care of
her children, with the two adult children helping out. She also
indicated that she does not need any special reminders to take
care of personal needs and grooming, and she sometimes pre-
pares her own meals. Similarly, the agency doctor who con-
ducted a psychological evaluation in 2016 relayed: “When
asked what she does on a typical day, she takes care of the
kids and will try to relax and take care of herself to manage
No. 19-1870                                                   17

her pain. She does the cooking, cleaning, grocery shopping,
and handles the money.”
   The ALJ acknowledged that, at the hearing, Jeske indi-
cated she was less capable, saying that her husband helps
with her personal hygiene, at least one son always helps her
pick up groceries, the kids do the vacuuming and dishes, and
her husband does the laundry. But, also at the hearing, Jeske
endorsed the ALJ’s partial recapitulation of the functional re-
port she had submitted to the agency, indicating her earlier
description remained accurate.
    It was the ALJ’s responsibility to decide the facts and re-
solve discrepancies in these accounts. See Clifford v. Apfel, 227
F.3d 863, 869 (7th Cir. 2000). The ALJ’s resolution has ade-
quate support in the psychological report, Jeske’s functional
report, and Jeske’s hearing testimony. The ALJ did not have
to override this evidence with Jeske’s inconsistent statements
at the hearing. We therefore do not see the ALJ’s statements
as misrepresenting Jeske’s daily-living activities.
    The ALJ likewise did not improperly rely upon Jeske’s
daily-living activities when evaluating whether she was disa-
bled. An ALJ may not equate activities of daily living with
those of a full-time job. Alvarado v. Colvin, 836 F.3d 744, 750
(7th Cir. 2016). But an ALJ is not forbidden from considering
statements about a claimant’s daily life. In fact, agency regu-
lations instruct that, in an assessment of a claimant’s symp-
toms, the evidence considered includes descriptions of daily-
living activities. See 20 C.F.R. § 404.1529(a), (c)(3).
    Here, the ALJ did not reason that Jeske’s activities of daily
living are as demanding as those of full-time work. Rather,
18                                                  No. 19-1870

the ALJ considered Jeske’s activities to determine whether her
symptoms were as severe and limiting as she alleged.
   At step three, the ALJ reasoned that Jeske’s activities of
daily living, alongside other evidence, showed that Jeske’s
mental impairments were characterized by “no more than
moderate limitation[s]” in her ability to understand, remem-
ber, or apply information; interact with others; concentrate,
persist, or maintain pace; and adapt or manage herself. See 20
C.F.R. 404, Subpt. P, App. 1 §§ 12.04, 12.15. In other words, the
ALJ considered Jeske’s daily-living activities as one factor—
among others—indicating that Jeske’s descriptions of her
mental-functioning limitations were not fully credible. This
use of daily-living activities, to assess credibility and symp-
toms, was not improper. See Alvarado, 836 F.3d at 750.
    Similarly, between steps three and four, the ALJ men-
tioned Jeske’s daily-living activities when explaining his find-
ing that Jeske “is not as limited as alleged.” This credibility
determination, like the ALJ’s earlier assessment, invited the
ALJ’s consideration of Jeske’s daily-living activities.
     Accordingly, Jeske’s second argument lacks merit.
     C. Consideration of Dr. Sturm’s Opinion
    Third, Jeske faults the ALJ for not discussing one of Dr.
Sturm’s opinions on Jeske’s work hours. Dr. Sturm started
seeing Jeske following her back injury in October 2012, and
his last treatment visit with her was on April 16, 2013, when
he released her from treatment and observed that—apart
from avoiding work days exceeding eight hours—she had no
restrictions.
No. 19-1870                                                         19

  Jeske points to the doctor’s notes from that last appoint-
ment on April 16. She specifically excerpts his written state-
ment that
   [p]erhaps in 6 or 8 months she will get back to baseline, par-
   ticularly if she can cut back her long work weeks or maybe
   she needs to reduce her work commitment to say 30 hours
   a week, try going part-time to see if this helps her back.
   Maybe sometime later in life she can go back to 40 hours. I
   am not sure if these are options for her, however.
    This statement, Jeske argues, mandated specific attention
in the ALJ’s decision because it “was patently a[n] opinion
speaking to Jeske’s RFC; namely, whether Jeske was able to
perform 8 hour a day, 5 day a week ‘regular employment’ on
a ‘regular and continuing basis.’” Relying on our decision in
Roddy v. Astrue, 705 F.3d 631 (7th Cir. 2013), Jeske reasons that
if the ALJ was not going to give this opinion significant
weight, the ALJ needed to explain why.
    An ALJ does have to consider opinions from medical
sources on a claimant’s RFC—that is, the most a person can
do in a work setting despite the person’s limitations. 20 C.F.R.
§§ 404.1545(a)(1), 404.1527(d)(2). Those opinions may be re-
jected only with “an accurate and logical bridge” between the
evidence and the ALJ’s decision. Roddy, 705 F.3d at 636 (quot-
ing Craft, 539 F.3d at 673).
    But an ALJ “is not required to mention every piece of evi-
dence.” Craft, 539 F.3d at 678. In particular, when a treating
doctor opines that a patient can work full eight-hour days
without other restrictions and is improving; observes that the
patient has been working overtime lately; and suggests that
the patient cut back to at- or below-full-time hours to maxim-
ize her improvement, the ALJ does not have to explain why
20                                                No. 19-1870

that last statement is not an opinion about whether the claim-
ant can work full time. That much is obvious from the state-
ment’s content and context.
     This is the situation we have here. Viewing Dr. Sturm’s
hour-reduction statement in context, rather than in isolation,
it is clear that the comment was not his opinion about whether
Jeske could work a full-time job.
   For a while after Jeske’s injury, Dr. Sturm believed Jeske’s
condition restricted her to four-hour work days. But by Janu-
ary 10, 2013, he endorsed Jeske’s return to an unlimited work
schedule. In his progress report from that date, he noted that
Jeske’s work days were now “9 or 10 hours, sometimes more,”
and that Jeske had disagreed with his assessment that she
could handle unlimited work days. He decided she should
“limit her work day to 6–8 hours at this point, since her symp-
toms may flare-up with long work days.”
   When Dr. Sturm saw Jeske a week later, he recognized that
she was “currently working 6–8 hours a day and makes it
through the day” and that her pain was “daily, not necessarily
hourly” and gets worse if she lifts anything heavy. He also
wrote that Jeske reported 10% overall improvement and that
her work restrictions were “the same as [the] last visit, i.e.,
limit lifting, carrying, pushing, pulling to 40 pounds. Avoid
most extensive stooping, bending, stretching, twisting. Limit
work day to 6–8 hours.”
    At a visit the next month, Dr. Sturm opined that Jeske
“seems pretty functional … and can do most of her regular job
including full days without any hour restrictions. She just
tries to avoid lifting heavy caskets and things that are obvi-
ously ergonomically challenging.” And later that month, Dr.
No. 19-1870                                                           21

Sturm wrote that Jeske was “back at work including full-time
now. She sometimes works 38 hours over 4 days. In other
words, over 9 hours a day. She is trying to avoid heavy lifting,
such as lifting coﬃns, but she can do all the other parts of her
job.”
     Continuing to chart Jeske’s progress in March, Dr. Sturm
noted that Jeske “reports only 20% overall improvement.
However, as we start discussing it further, it sounds to me like
she can do her entire regular job. She just avoids awkward
lifting.” He observed that Jeske “seems very happy with her
progress,” and he concluded that Jeske’s symptoms were “im-
proving.” He added that although he believes Jeske has pain
that has been limiting, he was “not able to demonstrate a con-
clusive objective pathology to explain the persistence of her
symptoms” and “she is looking a lot better these days.”
    In the next month, April, Dr. Sturm discharged Jeske from
treatment. While he recommended that she refrain from
working more than eight hours a day, he concluded that she
otherwise had no restrictions. He observed that Jeske had re-
cently “had to work a 55 hour week, which amounted to 10
hours a day plus a 6 hour shift on Saturdays. This just did not
work out for her. The constant up and down motions, contin-
uous walking, standing bothered her back.” He continued:
   I indicated that perhaps her body is just giving her the mes-
   sage that it is time to cut back on her hours. She has an active
   family life at home, 4 boys as I recall that can be diﬃcult to
   keep up with. Maybe she just needs to cut back her work
   hours to something more reasonable. I will give a sugges-
   tion that it would be prudent to limit her work hours to 8
   per day to minimize her symptoms. Otherwise, she has no
   restrictions.
22                                                         No. 19-1870

    Finally, Dr. Sturm responded to Jeske’s question about
further improvement. His answer is the statement that Jeske
contends is “patently” an opinion speaking to her RFC:
     [S]he is asking if I think she will ever really improve. I think
     she will. Perhaps in 6 or 8 months she will get back to base-
     line, particularly if she can cut back her long work weeks or
     maybe she needs to reduce her work commitment to say 30
     hours a week, try going part-time to see if this helps her
     back. Maybe sometime later in life she can go back to 40
     hours. I am not sure if these are options for her, however.
    Contrary to Jeske’s assertion, this statement about cutting
back her hours to “get back to baseline” was not Dr. Sturm’s
opinion about Jeske’s ability to work full time in any job. In
the same report, Dr. Sturm opined that Jeske could indeed
work full time: eight-hour days with no other restrictions. His
comments about cutting back hours referred to Jeske’s over-
time work schedule, the strenuous demands of her work at
the cemetery, and Jeske’s hope to improve beyond her current
condition, which—in Dr. Sturm’s view—allowed her to work
eight-hour days at the job she had then.
    Dr. Sturm’s opinion and progress notes stand in stark con-
trast to the situation in Roddy, 705 F.3d at 636. In that case, the
claimant’s treating doctor had opined that the claimant could
work at most six hours a day, five days a week; could not han-
dle a job full time; and eventually would not be able to remain
in the workforce at all. Id. Instead of adopting this treating
doctor’s view, the ALJ adopted the conflicting view of another
doctor, who had seen the claimant only once and had not dis-
cussed the objective medical evidence of the claimant’s de-
generative condition. Id. at 637. The ALJ did not explain why
the treating doctor’s opinion should be set aside, leaving the
No. 19-1870                                                     23

decision without “an accurate and logical bridge” from the
evidence to the conclusion that the claimant could work full
time. Id. at 636–37 (quoting Craft, 539 F.3d at 673).
   Here, however, Dr. Sturm saw Jeske’s condition as im-
proving, and he consistently opined—from January through
April—that she could work a full-time schedule of eight-hour
days. So, the ALJ’s conclusion that Jeske could work a full-
time job did not oppose the opinion of Jeske’s treating physi-
cian. Quite the contrary, the ALJ gave significant weight to Dr.
Sturm’s January 2013 report that Jeske could work up to eight
hours per day and lift, carry, push, and pull up to 40 pounds.
Accordingly, the ALJ did not need to address Dr. Sturm’s
comment about perhaps reducing Jeske’s hours for more im-
provement.
    And so, Jeske’s third argument meets the same end as her
first two.
   D. Function-by-Function Assessment of Residual Functional
      Capacity
    Fourth, Jeske argues that the ALJ failed to include a func-
tion-by-function assessment of her RFC. She relies on Social
Security Ruling 96-8p, which binds all components of the So-
cial Security Administration. See 20 C.F.R. § 402.35(b)(1); Nel-
son v. Apfel, 210 F.3d 799, 803 (7th Cir. 2000).
    The Ruling emphasizes that the ALJ must identify an in-
dividual’s functional limitations before expressing the RFC in
terms of exertional levels (i.e., sedentary, light, medium,
heavy, and very heavy). SSR 96-8p, 61 Fed. Reg. 34474, 34475
(July 2, 1996). Otherwise, the Ruling explains, the adjudicator
could “overlook[] some of an individual’s limitations or re-
strictions.” Id. at 34476. It goes on to say that the adjudicator’s
24                                                    No. 19-1870

assessment must address the claimant’s exertional and non-
exertional capacities, id. at 34477, and that exertional capacity
“defines the individual’s remaining abilities to perform each
of seven strength demands: [s]itting, standing, walking, lift-
ing, carrying, pushing, and pulling.” Id. The Ruling instructs
that each function must be considered separately. Id. Jeske ar-
gues that this requirement imposes a rigid rule upon the ALJ
to write about each of the seven strength-demand functions,
which the ALJ here did not do.
    Jeske is right that the ALJ did not organize his discussion
to include a section addressing each of the seven strength
functions, one by one. We join our sister courts, however, in
concluding that a decision lacking a seven-part function-by-
function written account of the claimant’s exertional capacity
does not necessarily require remand. See, e.g., Mascio v. Colvin,
780 F.3d 632, 635–36 (4th Cir. 2015); Hendron v. Colvin, 767 F.3d
951, 956–57 (10th Cir. 2014); Cichocki v. Astrue, 729 F.3d 172,
177 (2d Cir. 2013) (per curiam); Bayliss v. Barnhart, 427 F.3d
1211, 1217 (9th Cir. 2005); Depover v. Barnhart, 349 F.3d 563,
567–68 (8th Cir. 2003).
    Our role is to determine whether the ALJ applied the right
standards and produced a decision supported by substantial
evidence. See 42 U.S.C. § 405(g); Clifford, 227 F.3d at 869. The
ALJ’s explanation must enable us to meaningfully carry out
that role. Cf. Mascio, 780 F.3d at 636–37. But if we can tell that
the ALJ considered the claimant’s ability to perform all seven
functions, we need not remand to have the ALJ better articu-
late its analysis on the claimant’s exertional capacity. Of
course, if the ALJ does not articulate findings on a function,
the risk is greater that we will conclude the ALJ failed to con-
sider it. Yet, the lack of an explicit finding does not necessarily
No. 19-1870                                                 25

prevent us from concluding that the ALJ appropriately con-
sidered a function.
    For example, under certain circumstances, we may deter-
mine that the ALJ implicitly found a claimant not limited in
performing a function. Cf. Depover, 349 F.3d at 567–68. This is
in part because an ALJ must find no limitation in a function if
the claimant has not alleged such a limitation and the record
lacks information indicating one exists. SSR 96-8p, 61 Fed.
Reg. at 34475. When those conditions are met, we may con-
clude that the ALJ found no limitation in that function, with-
out the ALJ stating so explicitly.
    Similarly, if the claimant alleged a functional limitation,
the ALJ validly found that allegation not credible, and the ev-
idence does not otherwise indicate a limitation in that func-
tion, we may conclude that the ALJ considered the function
and found no limitation in it, even if the ALJ did not revisit
the topic to put that finding into so many words. Cf. Hendron,
767 F.3d at 957.
    Another way we can tell the ALJ considered a function is
by looking at how the ALJ analyzed the evidence and dis-
cussed the claimant’s limitations. If the ALJ discussed evi-
dence on a certain function, that discussion may lead us to
find the ALJ considered the claimant’s ability to perform it.
Cf. Cichocki, 729 F.3d at 178. The same is true if the ALJ
acknowledges a specific functional restriction when discuss-
ing the claimant’s exertional level. See id.
    In the end, so long as the ALJ’s discussion shows that the
ALJ considered all strength-demand functional limitations in
arriving at a conclusion supported by substantial evidence,
we need not remand for clearer explanation. Cf. Depover, 349
26                                                          No. 19-1870

F.3d at 568. To be sure, remand may be appropriate when—
despite evidence of a functional limitation—the ALJ fails to
assess a claimant’s ability to perform that function. Cf. Mascio,
780 F.3d at 636; Cichocki, 729 F.3d at 177–78. But Jeske has not
shown that to be the case here.
    Instead, the ALJ’s discussion, viewed alongside the whole
record, reflects that the ALJ adequately considered Jeske’s ex-
ertional capacity, including her ability to sit, stand, walk, lift,
carry, push, and pull.10 The ALJ accepted Jeske’s reported sit-
ting and standing limitations, and he observed multiple rec-
ords documenting her normal gait and easy ambulation. The
ALJ also acknowledged that Jeske exhibited moderate diffi-
culty squatting and mild trouble tandem walking during the
consultative exam, and he explicitly gave significant weight
to Dr. Sturm’s opinion that Jeske could lift, carry, push, and
pull up to 40 pounds but should avoid extensive stooping,
bending, stretching or twisting.
    Because the ALJ overtly inspected this evidence on Jeske’s
capacity to perform the seven strength functions, we are con-
vinced that the ALJ considered those functions when deter-
mining that Jeske could perform light work with specific re-
strictions. The evidence also supports this conclusion, and
Jeske has not presented an argument otherwise. So, we do not
see a reason to remand for a clearer articulation of Jeske’s
functional limitations.




10 Jeske does not contend that the ALJ failed to properly assess her nonex-

ertional physical capacities.
No. 19-1870                                                     27

   E. Limitations in Concentration, Persistence, and Pace
    Jeske’s last argument is that the ALJ failed to account for
Jeske’s limitations in concentration, persistence, and pace.
Jeske did not raise this contention before the district court, nor
does she now argue that it went unpreserved because of in-
advertence, rather than intentional relinquishment. She
simply argues that we should conduct initial review of this
alleged error because we review de novo the district court’s
decision upholding the agency’s conclusion.
     De novo review does not prevent us from finding an argu-
ment waived. Cf., e.g., Hassebrock v. Bernhoft, 815 F.3d 334, 341–
42 (7th Cir. 2016) (finding argument waived when reviewing
summary judgment de novo). And our review in cases over
agency decisions awarding or denying social security benefits
is just one tier in a review sequence. See Kendrick v. Shalala, 998
F.2d 455, 457 (7th Cir. 1993). In this tiered structure, argu-
ments not presented to the Appeals Council are not waived,
but arguments omitted before the district court are. See
Shramek v. Apfel, 226 F.3d 809, 811 (7th Cir. 2000).
   Jeske asks us to depart from this structure by stepping
ahead of the district court in evaluating her fifth claim. But
she has not told us why we should do so, apart from suggest-
ing that we can and so we should. That is not enough to over-
come waiver here.
                          III. CONCLUSION
   We AFFIRM the judgment upholding the agency’s deci-
sion that Jeske was not disabled from January 1, 2014 through
September 20, 2017.